84627: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29344: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84627


Short Caption:LEYVA VS. QBE INS. CO.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A786537Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:05/03/2022 / Chapin, PatrickSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDarren J. LachDavid W. Fassett
							(Law Office of David W. Fassett)
						Eric D. Hone
							(Hone Law)
						Joel Z. Schwarz
							(Hone Law)
						


AppellantMoises A. LeyvaDavid W. Fassett
							(Law Office of David W. Fassett)
						Eric D. Hone
							(Hone Law)
						Joel Z. Schwarz
							(Hone Law)
						


RespondentEric Blank Injury AttorneysJames R. Christensen


RespondentQBE Insurance CompanyJohn C. Boyden
							(Lewis Brisbois Bisgaard & Smith LLC/Reno)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/14/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


04/27/2022Filing FeeFiling Fee due for Appeal. (SC)


04/27/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-13407




04/27/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-13410




04/28/2022Filing FeeFiling Fee Paid. $250.00 from Lach Injury Law.  Check no. 1015. (SC)


04/28/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)22-13551




04/29/2022MotionFiled Respondent Eric Blank Injury Attorneys' Motion to Dismiss Appeal. (SC)22-13714




05/03/2022Order/ProceduralFiled Order Denying Motion.  Respondents have filed a motion requesting this court to dismiss this appeal.  The motion is denied.   (SC)22-14004




05/03/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Patrick N. Chapin. (SC)22-14054




05/20/2022Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 7 days. (SC)22-16020




05/24/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-16519




06/09/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)22-18362




06/14/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-18914




06/28/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-20376




06/29/2022MotionFiled Respondent Eric Blank Injury Attorneys' Motion to Dismiss Appeal. (SC)22-20506




07/06/2022MotionFiled Stipulation For Extension of Time to File Appellants' Response to Motion to Dismiss Appeal [First Requested Extension]. (REJECTED PER NOTICE ISSUED 7/7/22) (SC)


07/06/2022Notice/IncomingFiled Appellants' Notice of Appearance of Counsel of Record for Joel Z. Schwarz. (SC)22-21338




07/07/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-21361




07/07/2022Notice/IncomingFiled Appellants' Notice of Appearance of Additional Counsel of Record for Eric D. Hone. (SC)22-21404




07/07/2022MotionFiled Stipulation for Extension of Time to File Appellants' Response to Motion to Dismiss Appeal [First Requested Extension]. (SC)22-21475




07/07/2022Notice/IncomingFiled Appellants' Notice of Appearance of Counsel of Record for Joel Z. Schwarz. (SC)22-21478




07/11/2022MotionFiled Appellants' Opposition to Eric Blank Injury Attorneys' Motion To Dismiss Appeal. (SC)22-21775




07/12/2022MotionFiled Respondent EBIA's Reply to Opposition to EBIA's Motion to Dismiss Appeal. (SC)22-21861




07/19/2022Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  Respondents may file any reply within 14 days of service of appellants' response.  Briefing of this appeal is suspended pending further order of this court.  This court defers ruling on respondent Eric Blank Injury Attorneys' motion to dismiss this appeal pending resolution of the issue raised in this order to show cause.  fn1[On July 7, 2022, the parties filed a stipulation for an extension of time.  Because the stipulation is not signed by counsel of record for respondent QBE Insurance Company, the stipulation is treated as a joint motion for an extension of time and granted as such. Appellants' opposition to the motion to dismiss was filed on July 11, 2022.]  (SC)22-22692




08/17/2022MotionFiled Appellants' Response to Order to Show Cause. (SC)22-25761




08/31/2022MotionFiled Respondent Eric Blank Injury Attorneys' Reply to Appellants' Response to OSC. (SC)22-27431




09/19/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  fn3[This court declines Lach's request to convert the appeal into a writ petition under NRAP 21.  The motion to dismiss is denied as moot.]   SNP22-JH/LS/DH  (SC)22-29344





Combined Case View